Citation Nr: 0412289	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  99-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
right shoulder disorder.

2.  Entitlement to service connection for a chronic acquired 
bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979.

The current appeal arose from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The RO denied 
entitlement to service connection for unspecified right 
shoulder and foot disorders.

In July 2000 the veteran provided oral testimony before a 
Veterans Law Judge sitting at the RO, a transcript of which 
has been associated with the claims file.

In October 2000 the Board of Veterans' Appeals (Board) 
initially remanded the case to the RO for further development 
and adjudicative action.

In June 2003 the Board again remanded the case to the RO in 
response to the veteran's request to provide oral testimony 
before a travel Veterans Law Judge sitting at the RO.

In February 2003 the RO most recently affirmed the 
determination previously entered.

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In February 2003 the RO issued a VCAA notice letter to the 
veteran in connection with his claim of entitlement to 
service connection for a right shoulder and bilateral foot 
disorder.

The Board's review of the evidentiary record discloses that 
the RO has made exhaustive attempts to obtain the veteran's 
service medical records.  Post service VA medical 
documentation including references to treatment of the 
disorders sought on appeal has been associated with the 
claims file.

What is lacking in the record is a comprehensive 
contemporaneous VA special orthopedic examination of the 
veteran with competent medical opinion as to etiology of 
right shoulder and bilateral foot disorders ascertained on 
examination.

38 C.F.R. § 4.1 (2003) provides that "It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.") 
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.




The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  



3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for right shoulder and 
bilateral foot disorders since service.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports at Dothan outpatient clinic and 
Montgomery Medical Center.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature, extent 
of severity any etiology of any right 
shoulder and/or bilateral foot disorders 
found present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
right shoulder and/or bilateral foot 
disorders found on examination are due to 
service on any basis, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  
In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for right shoulder and 
bilateral foot disorders.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial.  38 C.F.R. § 3.655 
(2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	VeteransLaw Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


